EX‑35.7 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon Street Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of March 1, 2014, by and among CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Special Servicer, SITUS HOLDINGS, LLC as Operating Advisor, U.S.BANK NATIONAL ASSOCIATION, as Certificate Administrator and Trustee, with respect to Commercial Mortgage Pass-Through Certificates, Series 2014-GC19 (the "Agreement").
